IN THE SUPREME COURT OF TEXAS

                                 No. 04-0060

  IN RE  TENET HOSPITALS LIMITED, D/B/A DOCTORS HOSPITAL, TENET HEALTHCARE
                CORPORATION, AND TENET TEXAS EMPLOYMENT, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' second motion for temporary  relief,  filed  June  22,
2004, is granted.  This Court stays the trial set for August  23,  2004,  in
Cause No. 01-9414, styled, Craig Franklin, individually and as Executor  for
Estate of Joan Franklin, Deceased, Dan Franklin and  Kim  Marth  v.  Michael
Lewis Gibson, M.D., Pinnacle Anesthesia Consultants, P.A. and  Tenet  Health
System  Hospitals,  Inc.   d/b/a   Doctor's   Hospital,   Tenet   Healthcare
Corporation, Tenet Texas Employment, Inc.  Tenet  Health  Systems  Hospitals
Dallas, Inc., Tenet Hospitals Limited in the 134th District Court of  Dallas
County, Texas, is stayed pending further order of this Court.


            Done at the City of Austin, this June 30, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk